Citation Nr: 0927144	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  02-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back claimed as due to surgical 
treatment provided by the Department of Veterans Affairs (VA) 
in September 1995.  



REPRESENTATION

Veteran represented by:	Sean Kendall, attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2002 and later by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  The Board remanded the case 
for additional development in September 2004 and again in 
December 2005.    

A hearing was held before the undersigned Veterans Law Judge 
in July 2007.   The Board denied the appeal in a decision of 
September 2007.  

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2008, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs filed a Joint Motion to vacate the Board's decision 
and remand the matter for further development of evidence.  
The Court granted that motion later that month.  The case has 
now been returned to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the RO made a mistake by denying 
his claim for compensation because he developed additional 
disability of his back as a result of surgery performed at a 
VA Medical Center in September 1995.  In particular, he 
asserts that the surgeon accidently severed a nerve.  

The Veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

During the hearing held in May 2007, the Veteran testified 
that he had received surgery by the VA in September 1995, and 
that upon awakening from surgery he had excruciating pain.  
He reported that the surgeon told him that he had 
inadvertently severed a nerve.  The Veteran reported that he 
continued to have pain and required Morphine and Valium.    

The medical evidence which has been presented includes VA and 
private medical treatment records from prior to the surgery.  
For example, a record dated in January 1995 from Robert L. 
Carlisle, M.D., at Caring Unlimited reflects that the Veteran 
initially presented with a history of falling out of a truck 
with alleged compression fractures of L3/4 and 5.  He also 
reportedly had been told that he had spondylosis of the upper 
spine.  Over the years, he had progressive back pain and 
inability to work.  Nonsteroidal anti-inflammatories were of 
minimal help, and he had in the past been addicted to 
narcotics.  The Veteran stated that he could not bend over 
and there were days when he could not get out of bed or 
straighten up without a cane.  On some days he could carry 
fifty pounds, while on others he could not carry a 
toothbrush.  Examination showed a full range of motion of the 
back, no positive straight leg raising.  Strength and motor 
exam were normal.  Sensory exam was also normal.    

A VA hospital summary dated in September 1995 reflects that 
the Veteran was admitted on September 8, 1995, and underwent 
an anterior lateral peritoneal L4-5 diskectomy, left iliac 
crest bone grafting with DePuy cage.  It was noted that he 
had a history of complaining of low back pain since 1966.  
Since then he had also developed neck pain.  The low back 
pain radiated to the leg as a burning pain in the left leg 
and anterior thigh.  His pain had been getting worse over the 
past year.  He denied bowel or bladder problems.  Workup 
showed L4-5, L5-S1 spondylolisthesis with herniated discs.  
Sensory examination showed decreased sensation to pinprick 
and light touch in the left leg and medial foot.  During the 
hospital course, on September 8, 1995, he underwent the above 
mentioned procedure.  Post operatively, he was maintained on 
PCA for pain.  He developed an ileus which required 
nasogastric tube placement.  He also reportedly had an acute 
psychiatric episode of being agitated.  He had a knight brace 
put on September 11, 1995, and postoperative files showed 
good alignment of the spines with good placement of the cage.  
He was able to ambulate and put the brace on by himself.  His 
bladder was working fine, and he had a bowel movement.  
Neurologic exam showed 5/5 strength with much improved 
sensory exam with only minor decreases sensation in the 
medial left foot.  Reflexes were symmetric.  In an addendum 
it was noted that he continued to progress well.  Also of 
record are numerous additional records pertaining to 
subsequent treatment by both VA and private physicians.  A 
record dated in December 1996 reflects that the Veteran had 
back surgery in September 1995, and now was having difficulty 
urinating.  

The evidence which is currently of record also includes the 
report of a spine examination conducted by the VA in May 2003 
reflects that a VA physician reviewed the Veteran's two 
volume claims file, as well as VA hard copy and electronic 
files.  Following physical examination, the examiner stated 
that the Veteran did have a degenerative disc disease which 
required surgery, and that the Veteran had reported by his 
history worsening of this back pain after the surgery.  
However, the examiner noted that it was unclear whether the 
treatment actually resulted in the condition.  She noted that 
there were no records outlining complications during the 
hospitalization.  The examiner further stated that:

Therefore, it is this examiner's opinion that 
natural consequences of the Veteran's disease 
process involving degenerative disc disease 
resulted in his current condition.  It is unlikely 
that his care involved negligence or a lack of 
proper skill in performing the procedure and there 
was no error in judgment according to the progress 
notes and information available in the C-file as 
well as the Veteran's VA hard copy and the 
electronic file.  It does not appear that the VA 
has been involved in any fault in the care or 
treatment of the Veteran based on the information 
relayed.  It is a likely complication, however, of 
back surgery to have the problems such as the 
Veteran has and this should have been explained to 
the Veteran prior to his surgery, however, without 
having in front of me his consent form listing 
complications, etc., the examiner cannot speculate 
what the Veteran was told prior to his surgery.

Also of record is a VA examination report dated in April 2005 
in which the examiner described the Veteran's spinal 
abnormalities, and concluded that:

Based upon the evidence available, these findings 
represent natural consequences of the Veteran's 
lumbar spine disease process involving degenerative 
disc disease and have resulted in his current state 
and are not a result of the surgical procedure and 
date back to 1994 according to the notes available.

In the Joint Motion, the parties concluded that the VA 
examination was not adequate because "the opinions in the 
medical report did not consider whether Veteran's additional 
disabilities were in fact caused by the surgery."  See Joint 
Motion, p. 7.  The parties further agreed that in light of 
this, the case must be remanded with instructions to provide 
a medical examination and opinion which addresses whether the 
Veteran suffered additional disability due to the September 
1995 low back surgery.  The Board is required to follow these 
instructions as the Joint Motion has been granted by an order 
of the Court.  

In addition, in light of the significance of proper informed 
consent under the foregoing regulation, the Board concludes 
that additional efforts are warranted to obtain the consent 
form or forms from before surgery as they are relevant under 
the foregoing regulation.  VA has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate a 
claim. 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA Medical 
Center where the Veteran had surgery in 
September 1995 and request copies of any 
informed consent records associated with 
the surgery, as well as a copy of the 
actual operation report (as opposed to 
the discharge summary which is already of 
record).  The request should specify that 
any informed consent document which is 
stored separately from the remainder of 
the Veteran's treatment records should be 
provided.  

2.  The Veteran should be afforded a VA 
examination for the purpose of assessing 
his claim for benefits under 38 U.S.C.A. 
§ 1151.  The examiner should specifically 
address:

    (a)  Whether the Veteran had 
additional disability of the back 
subsequent to VA back surgery in 
September 1995 as compared to before 
surgery. 
    (b)  If the Veteran had additional 
disability of the back after the 
September 1995 surgery, the examiner 
should provide an opinion as to whether 
the VA surgery caused the additional 
disability
    (c)  If the examiner concludes that 
the VA surgery caused additional 
disability, the examiner should offer an 
opinion as to whether the proximate cause 
of the additional disability of the 
Veteran's back was carelessness, 
negligence, lack of skill, error in 
judgment or similar instance of fault on 
the part of the VA.  This must include a 
discussion of the standard of care for 
such surgery and whether or not the 
standard of care was violated by the 
surgeon.  The opinion should specifically 
state whether the VA physician performing 
the surgery failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider.  
    (d)  If the examiner concludes that 
the VA surgery caused additional 
disability, the opinion should also 
address whether there is evidence that 
the VA failed to inform the Veteran of 
the risks of the surgery.  Under VA 
regulations, informed consent is given 
when a VA physician explains the nature 
of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable 
associated risks, complications of side 
effects; reasonable and available 
alternatives; and anticipated results in 
nothing is done.  If the examiner cannot 
offer an opinion on this question, this 
should be stated.  The opinion must also 
address what reasonably foreseeable risk 
should have been disclosed.  
    (e)  If the Veteran had additional 
disability of the back after the 
September 1995 surgery, the examiner 
should also address whether the proximate 
cause of any such disability was an event 
not reasonably foreseeable.  
    
3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the Veteran's claim, to 
include consideration of 38 C.F.R. 
§§ 3.361 and 17.32.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


